THOMPSON, Judge.
Darrel Wilson appeals the trial court’s sentence after the entry of his plea to two counts of capital sexual battery, a violation of section 794.011(2), Florida Statutes (1991). The state concedes error. We affirm the judgment, but modify the sentence.
After entering his plea, Wilson was sentenced to life imprisonment with credit for 192 days time served on each count. The two counts were to run concurrently. Wilson, pursuant to section 775.082(1), Florida Statutes (1991), is required to serve a minimum mandatory 25 years in the Department of Corrections. There is no error in this *1187phase of the sentencing. Unfortunately, the trial judge did not stop there. He also sentenced Wilson to a life term of probation which is to follow his prison sentence. This sentence is error. Life probation may not follow a sentence of life imprisonment for capital sexual battery. The only sentence that can be imposed is life imprisonment with a minimum mandatory 25 years. See Whitehead v. State, 583 So.2d 418 (Fla. 5th DCA 1991). The judgment is affirmed, but the sentence is modified to delete the life probation.
AFFIRMED as modified.
GOSHORN and DIAMANTIS, JJ., concur.